Opinion by
Mr. Justice Potter,
It appears from this record that at a Court of Oyer and Terminer for the County of Philadelphia, William Abel, the defendant, was indicted, tried, convicted of murder of the first degree, and sentenced. The first assignment of error is, that the learned court erred in admitting as evidence in the case an alleged voluntary statement, made by the defendant. It is suggested in the argument that undue pressure was brought to bear on the prisoner in order to procure the statement. This suggestion is not strongly pressed, however, and our reading of the evidence has not satisfied us that any undue pressure was brought to bear. The testimony shows that the statement" was made without any promises whatsoever being made to the prisoner, and with the knowledge upon his part, that it would be used against him at the trial. The defendant can read and write; and it appears that he signed the statement knowing its contents, and knowing that it set forth that it was made of his own free will and accord. In the statement he admitted that he shot the boy, but claimed that it was accidental. In view of these facts, and in the absence of any denial on the part of the defendant that the statement was made voluntarily, we think it was admissible against him.
The second assignment relates to the admission in evidence upon the trial, as a dying declaration, óf a statement alleged to have been made in the hospital by the boy, Thomas Kane, who was shot, and who died as a result thereof. We think the requisites for the admis* *223sion of the declaration existed in the present case. The testimony shows that after the boy was shot and was taken to the hospital he was advised by the physician in charge that his condition was serious. That it was doubtful if they could pull him through. It appeared that the boy was a Catholic, and that a priest was sent for, who administered to him the last rites of the church, which are only administered when the danger of death is imminent. After this the boy was operated upon. The next morning the police came to the hospital and the physician said to the boy, who had passed a bad night, “Tommy I don’t think you are going to live much longer. We want you to tell us the truth, tell us all you know so we can find out who did this to you, and have them punished in the proper way.” The boy nodded his head and told his story. It also appeared that shortly after the operation, the boy twice asked his father if in case of his death, the father would take him to the country and bury him; the father said he would. In the face of this testimony we do not see that it can be reasonably doubted, that the boy told his story under the impression that his death was near at hand. As a matter of fact he died within two hours thereafter. We cannot therefore say there was error in admitting the statement. Nor, do we see any merit in the assignment of error which suggests that the ingredients necessary to constitute murder in the first degree were not shown. It appeared that the boy was first assaulted, and then was brutally shot in a vital part of the body. The pistol being held so close as to singe and blacken the flesh. From the facts attending the shooting, which were shown, the jury could reasonably infer the existence of an intention to kill. Taking into account the part of the body in which the boy was shot, it is to be presumed that whoever fired the shot knew that it was likely to be fatal. No extenuating circumstances whatever were shown. We regard the evidence as sufficient to warrant the inference of a deliberate and wilful intent to take life. Our ex-*224animation of the record has satisfied us that the defendant received a fair and impartial trial, and we have no reason to doubt the justice of his conviction. Neither in the charge to the jury nor in the admission of evidence,. do we find anything of which the defendant can. justly complain.
The assignments of error are overruled, and the judgment is affirmed, and it is ordered that the record be remitted to the court below, for the purpose of execution.